   Case 2:09-md-02047-EEF-MBN Document 22931 Filed 08/06/20 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 IN RE: CHINESE-MANUFACTURED DRYWALL                          *
 PRODUCTS LIABILITY LITIGATION                                *
                                                              *           CIVIL ACTION
                                                              *
                                                              *           MDL NO. 2047
                                                              *
                                                              *           SECTION L (5)
 THIS DOCUMENT RELATES TO:                                    *
 Elizabeth Bennett, et al. v. Gebr. Knauf                     *
 Verwaltungsgesellschaft, KG, et al., No. 14-2722             *


                                     ORDER & REASONS


         Pending before the Court are Defendants’ Motions for Summary Judgment on Claims

Asserted by Kurt and Suzanne Tolliver, R. Doc. 22447, and Joshua Kelley and Terry Hamilton,

R. Doc. 22523. Plaintiffs oppose both motions, R. Doc. 22484; 22577 and Defendants have filed

replies, R. Doc. 22520; 22647. As the motions present similar issues, the Court will address them

collectively. Having considered the applicable law and the parties’ arguments, the Court now rules

as follows.


    I.        BACKGROUND

         From 2004 through 2006, the housing boom in Florida and rebuilding efforts necessitated

by Hurricanes Rita and Katrina led to a shortage of construction materials, including drywall. As

a result, drywall manufactured in China was brought into the United States and used to construct

and refurbish homes in coastal areas of the country, notably the Gulf Coast and East Coast.

Sometime after the installation of the Chinese drywall, homeowners began to complain of

emissions of foul-smelling gas, the corrosion and blackening of metal wiring, surfaces, and objects,

and the breaking down of appliances and electrical devices in their homes. See In re Chinese-
   Case 2:09-md-02047-EEF-MBN Document 22931 Filed 08/06/20 Page 2 of 10



Manufactured Drywall Prods. Liab. Litig., 894 F. Supp. 2d 819, 829–30 (E.D. La. 2012), aff’d,

742 F.3d 576 (5th Cir. 2014). Many of these homeowners also began to complain of various

physical afflictions believed to be caused by the Chinese drywall.

       These homeowners then began to file suit in various state and federal courts against

homebuilders, developers, installers, realtors, brokers, suppliers, importers, exporters, distributors,

and manufacturers who were involved with the Chinese drywall. As a result, many homebuilders

also filed suit seeking to recoup their damages. Because of the commonality of facts in the various

cases, this litigation was designated as a multidistrict litigation. Pursuant to a Transfer Order from

the United States Judicial Panel on Multidistrict Litigation on June 15, 2009, all federal cases

involving Chinese drywall were consolidated for pretrial proceedings in MDL 09-2047 before this

Court. Since that date, numerous cases have been consolidated, involving thousands of individua l

claims; over 20,000 documents have been entered into the record, millions of documents have

been exchanged in discovery, depositions have been taken in the United States and in China, and

over thirty Pretrial Orders have been issued; the Court has appointed steering committees and

liaison counsel for plaintiffs, homebuilders, insurers, installers, and manufacturers, and it has

presided over monthly status conferences, hearings, and several bellwether trials.

       The Chinese drywall at issue was largely manufactured by two groups of defendants: (1)

the Knauf Entities and (2) the Taishan Entities. The litigation has focused upon these two entities

and their downstream associates and has proceeded on strikingly different tracks for the claims

against each group.

       A. The Knauf Defendants

       The Knauf Entities are German-based, international manufacturers of building products,

including drywall, whose Chinese subsidiary, Knauf Plasterboard (Tianjin) Co., Ltd. (“KPT”),
                                                  2
    Case 2:09-md-02047-EEF-MBN Document 22931 Filed 08/06/20 Page 3 of 10



advertised and sold its Chinese drywall in the United States. The Knauf Entities are named

defendants in numerous cases consolidated with the MDL litigation and litigation in state courts.

         The Knauf Entities first entered their appearance in the MDL litigation on July 2, 2009.

Thereafter, the Court presided over a bellwether trial in Hernandez v. Knauf Gips KG, Case No.

09-6050, involving a homeowner’s claims against KPT for defective drywall. The Court found in

favor of the plaintiff family in Hernandez, issued a detailed Findings of Fact and Conclusions of

Law, and entered a Judgment in the amount of $164,049.64, including remediation damages in the

amount of $136,940.46—which represented a remediation cost of $81.13 per square foot based on

the footprint square footage of the house.

         Subsequently, the Knauf Entities agreed to institute a pilot remediation program utilizing

the remediation protocol formulated by the Court from the evidence in Hernandez. The Knauf

pilot remediation program is now completed and has remediated more than 2,200 homes

containing KPT Chinese drywall using the same general protocol.         At the Court’s urging, the

parties began working together to monetize this program and make it available to a broader class

of plaintiffs.

         On December 20, 2011, the Knauf Entities and the PSC entered into a global, class

Settlement Agreement (“Knauf Settlement Agreement”), which was designed to resolve all Knauf-

related, Chinese drywall claims. In addition to the Knauf Settlement Agreement and after a jury

trial in a bellwether case, numerous defendants in the chain-of-commerce with the Knauf Entities

have entered into class settlement agreements, the effect of which settles almost all of the Knauf

Entities’ chain-of-commerce litigation. The total amount of the Knauf Settlement is approximately

$1.1 billion. Thereafter, additional claims were filed against Knauf and others.



                                                 3
    Case 2:09-md-02047-EEF-MBN Document 22931 Filed 08/06/20 Page 4 of 10



         B. The Bennett Matter

         The instant matter is a purported class action filed on November 13, 2014 by Elizabeth

Bennett in the Northern District of Alabama. 1 Ms. Bennet raised claims on her own behalf and on

the behalf of a nationwide class of similarly situated homeowners who allegedly suffered damages

due to the presence of defective Chinese drywall in their homes. The Plaintiffs raised claims

against the Knauf Entities for negligence, negligence per se, strict liability, breach of express

and/or implied warranty, redhibition, violations of the Louisiana Products Liability Act, private

nuisance, negligent discharge of a corrosive substance, unjust enrichment, violations of consumer

protection laws, and equitable and injunctive relief and medical monitoring with respect to the

manufacture of allegedly defective Chinese drywall. In January 2015, the Judicial Panel on

Multidistrict Litigation transferred the case to the Eastern District of Louisiana and consolidated

it with the In re Chinese Manufactured Drywall Liability Litigation, MLD 09-2047, currently

pending before this Court.

         On October 31, 2019, the Court granted leave for Plaintiffs to add several new Plaintiffs to

the action. R. Doc. 22357. The case now involves 130 affected properties. On that date, the Court

also extended many of the Case Management Order’s deadlines. R. Doc. 22357. With discovery

well underway, the Knauf Defendants have begun to file dispositive motions targeting the claims

of several individual plaintiffs.




         1
            On January 22, 2020, the Court granted Defendant’s Motion to Deny Class Certification, finding that the
predominance requirement of Rule 23(b)(3) was not satisfied. R. Docs. 22524, 22528. Specifically, the Court noted
that the variety in the individual claims, which included personal injury and property damage claims, theories of
liability, applicable state laws and defenses, and different damage calculations precluded the finding of predominance
necessary to warrant class certification.
                                                          4
   Case 2:09-md-02047-EEF-MBN Document 22931 Filed 08/06/20 Page 5 of 10



   II.      PENDING MOTION

         Kurt and Suzanne Tolliver’s claim arise from the alleged presence of defective Chinese

drywall in a property located at 4531 SW Darwin Boulevard, Port St. Lucie, Florida. Defendants

argue the Tollivers’ claims are barred because claims associated with their property have already

been litigated, settled, and released by their predecessor-in-title, who participated in the Knauf

Settlement Agreement. Further, Defendants argue the Tollivers were specifically aware of the

presence of Chinese drywall in the property and accordingly assumed the risk when they purchased

the property as-is. Lastly, Defendants argue the Tollivers have failed to provide any evidence to

support their loss of use and personal property claims. Plaintiffs oppose the motion. R. Doc. 22484.

         Joshua Kelley and Earnest Hamilton’s claims arise from the alleged presence of Chinese

drywall in a property located at 160 Blairs Circle, Pell City, Alabama. R. Doc. 22523 at 3.

Defendants argue that Kelley and Hamilton’s claims are barred because claims for the property

were previously filed in the Knauf Settlement and the Inex Settlement. R. Doc. 22523-1 at 5.

Further, Defendants argue the claims are barred by the statute of limitations because Kelley and

Hamilton failed to file their claims within two years of discovering the defect as Alabama law

requires. R. Doc. 22523-1 at 6-7. Plaintiffs oppose the motion. R. Doc. 22577.

         The Court heard oral argument on these motions and issued Orders and Reasons addressing

them on February 14, 2020 and March 6, 2020. R. Docs. 22586; 22615. With respect to the

Tollivers, the Court denied summary judgment on the basis of assumption of the risk and failure

to produce evidence. R. Doc. 22586. Similarly, with respect to Kelley and Hamilton, the Court

denied summary judgment on the basis of the statute of limitations. R. Doc. 22615. However, in

both cases, the Court required more information to rule on Defendant’s claim preclusion

arguments, and accordingly ordered Defendants to provide evidence, in the form of an executed
                                                 5
   Case 2:09-md-02047-EEF-MBN Document 22931 Filed 08/06/20 Page 6 of 10



release, affidavit, or other document, demonstrating that the respective affected properties had

been subject to claims made in the Knauf Settlement. R. Docs. 22586 at 30; 22615 at 42.

           On February 29, 2020, Defendants submitted an affidavit prepared by Jake Woody on

behalf of Brown Greer, the Claims Administrator for the Knauf Settlement addressing prior claims

made with respect to the Tollivers’ affected property. R. Doc. 22607. On March 19, 2020,

Defendants submitted a supplemental memo and a supplemental declaration from Mr. Woody

addressing prior claims made with respect to Kelley and Hamilton’s affected property. R. Doc.

22647. Having received the requested supplemental material, the Court now considers whether the

Tollivers’ and Kelley and Hamilton’s claims are barred due to the operation of the Knauf

Settlement’s release provisions.

    III.      DISCUSSION

           Defendants argue that the instant claims are barred because the affected properties owned

by the Kurt and Suzanne Tolliver, and Joshua Kelley and Terry Hamilton, were subject to claims

made under the Knauf Settlement, which required Participating Class Members to release all

claims against the instant Defendants and various other parties.

           Section 5 of the Knauf Settlement Agreement governs releases. In particular, Section 5.1

provides that a “released claim” is “any and all claims of any kind and nature whatsoever of a

Class Member . . . arising out of . . . Chinese Drywall . . . including, but not limited to, any and all

claims that a Class Member . . . or anyone claiming by or through [a Class Member], has, may

have, or may have had.” Section 5.2 further provides, “as of the Effective Date of the Settlement,

each Class Member and any person or entity claiming by, through, and/or on behalf of a Class

Member, hereby fully, finally, and forever releases, remises, waives, surrenders, foregoes, gives



                                                   6
   Case 2:09-md-02047-EEF-MBN Document 22931 Filed 08/06/20 Page 7 of 10



up, abandons, cancels, acquits and forever discharges any and all Released Claims.” R. Doc.

16407-3 at 57.

       The Court approved the Settlement Agreement, including its release provisions, on

February 7, 2013. R. Doc. 16750. Specifically, the Court noted that “[a]ny and all Participating

Class Members in the Knauf Settlement are enjoined and forever barred from commencing and/or

maintaining any action, legal or otherwise, against the Knauf Defendants and Other Releasees

arising out of, or otherwise relating to, KPT Chinese Drywall.” Id. ¶ 49. Further, the Order “bars

the assertion by any entity or person against the Knauf Defendants and Other Releasees of any

contribution, indemnification, subrogation, or other claims arising out of the Participating Class

Members’ claims concerning (i) the KPT Chinese drywall claims against the Knauf Defendant and

Other Releasee or (ii) this Settlement.” Id. ¶ 50.

       Having reviewed the applicable provisions of the Knauf Settlement and the Order and

Judgment Granting Final Approval to same, the Court turns to the instant motions. Dismissal of

the Tollivers’ claim is warranted in light of the additional evidence submitted. Mr. Woody’s

affidavit represents that claims were made for the Tollivers’ property, located at 4531 SW Darwin

Blvd, Port St. Lucie, Florida, on September 26, 2013, by Andrew Williams, the owner of the

property at that time. R. Doc. 22607 ¶ 2. This claim was made to both the Knauf Settlement and

the GBI Settlement. Id. BrownGreer “confirmed that the Claims were part of the Knauf”

Settlement. Id. ¶ 4. Although disbursements were made pursuant to the Banner Settlement and

Global Builder Settlement, BrownGreer denied the Knauf Settlement claim for failure to provide

supporting documents and other required paperwork to support an Option 1, 2, or 3 Remediation

Claim. Id. ¶ 2, 9. Accordingly, no funds from the Knauf Settlement were ever distributed. Id. ¶ 11.



                                                     7
   Case 2:09-md-02047-EEF-MBN Document 22931 Filed 08/06/20 Page 8 of 10



       Mr. Williams’ submission of claims to the Knauf Settlement and BrownGreer’s affirmation

that his claims were eligible under the Knauf Settlement indicate that the Tollivers’ claims are

barred. Specifically, the Court’s February 7, 2013 Order bars the assertion of claims “arising out

of the Participating Class Members’ claims concerning . . . the KPT Chinese drywall” by “any

entity or other person.” As purchasers of Mr. Williams’s property, the Tollivers are accordingly

barred from maintaining this lawsuit, which       involves the same claims that Mr. Williams, a

Participating Class Member, raised against Defendants by participating in the Knauf Settlement.

       Dismissal of Joshua Kelley and Earnest Hamilton’s claim is also warranted in light of the

additional evidence submitted. Defendants have submitted a lengthy declaration prepared by Mr.

Woody explaining this history of the claim for this property with respect to the Knauf Settlement.

Mr. Woody explains that Joshua Kelley submitted an online registration form to the BrownGreer

portal with regards to a property located at 160 Blair Circle, Pell City, Alabama, on May 17, 2013,

and timely filed a Chinese Drywall Settlement Program Miscellaneous Claim Form on September

26, 2013. R. Doc. 22671-1 ¶ 3, 7. According to BrownGreer’s records, Mr. Kelley’s was the only

claim ever made for this property. Id. ¶ 4. The declaration also reveals that Mr. Kelley’s claim

“involved significant activity on the part of BrownGreer.” Id. ¶ 6. On multiple occasions in 2015,

Brown Greer apparently notified Mr. Kelley of deficiencies in his claim, and those deficiencies

were partially cured. Id. ¶ 10–20. Between July 1, 2015 and November 4, 2015, Brown Greer sent

Mr. Kelley five additional deficiency notices, and ultimately denied his claim on November 4,

2015 for failure to cure the outstanding issues. Id. The denial notice explained that the claim was

denied because Mr. Kelley failed to prove settlement eligibility. Id. at 31.

       Although the Court is hesitant to allow Mr. Kelley unlimited bites at the apple, there exists

a genuine question of material fact with respect to whether Mr. Kelley’s claims are barred by
                                                 8
   Case 2:09-md-02047-EEF-MBN Document 22931 Filed 08/06/20 Page 9 of 10



previous participation in the Knauf Settlement. Although it is clear that Mr. Kelley filed settlement

claims, his claim was denied because Mr. Kelley never demonstrated that he was eligible to recover

benefits from the Knauf Settlement. Id. at 31. Notably, unlike the Tolliver’s predecessor-in-

interest’s claims, which BrownGreer confirmed were part of the Knauf Settlement, R. Doc. 22607

¶ 4, Mr. Kelley’s settlement claim was denied for failure to provide any documentation proving

that he had “filed a lawsuit related to Chinese Drywall on or before December 9, 2011,” as required

to be eligible to receive benefits under the Knauf Settlement. The Court is not aware that Mr.

Kelley ever filed claims in the underlying litigation before submitting a settlement claim, and

accordingly is unable to conclude that Mr. Kelley ever had a right to participate in the Knauf

Settlement in a manner that would prevent him from pursuing the instant litigation.

       Nevertheless, under Alabama law, claims for “injury to the person or rights of another not

arising from contract” are typically subject to a two-year statute of limitations. Ala. Code § 6-2-

38(l). The limitations period is triggered by discovery of the damage, regardless of whether the

plaintiff can identify the cause of the damage. See Franklin v. Mitchell, 87 So. 3d 573, 578-79

(Ala. Civ. App. 2011). Mr. Kelley submitted an online registration form on May 17, 2013, and

filed a settlement claim on September 26, 2013. Clearly, Mr. Kelley was aware of the presence of

Chinese drywall in his property at the time he decided to seek settlement benefits. He filed claims

in the Bennett matter on January 30, 2016. R. Doc. 20020-2 at 31. Accordingly, the instant claims

are untimely, as they were filed more than two years after the damage was discovered. To the

extent Mr. Kelley and Mr. Hamilton aver they discovered the damage only in December 2015, the

Court finds it completely inconceivable that an individual does not appreciate the damage done to

him at the time he seeks to participate in a Settlement to receive benefits for that same harm.



                                                 9
  Case 2:09-md-02047-EEF-MBN Document 22931 Filed 08/06/20 Page 10 of 10



   IV.    CONCLUSION

   Based on the foregoing,

   IT IS ORDERED that Defendants’ Motion for Summary Judgment on Claims Asserted by

Kurt and Suzanne Tolliver, R. Doc. 22447, is GRANTED.

   IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment on Claims

Asserted by Joshua Kelley and Terry Hamilton, R. Doc. 22523, is GRANTED.

   New Orleans, Louisiana this 5th day of August, 2020.




                                                          ______________________
                                                                Eldon E. Fallon
                                                          United States District Judge




                                             10
